Title: Virginia Delegates to Edmund Randolph, 19 March 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir
New York March 19th. 1787.
Your Excellency’s two favors of the 1st. and 4th. of March, with the papers referred to have been duly received. Of the latter a discretionary use will be made as you are pleased to recommend.
A copy of the Note from Mr. Vanberkle complaining of Certain late acts of Virginia has been already transmitted. I now add the Report of the Secretary for Foreign Affairs on the subject, which has not yet undergone the consideration of Congress.
The appointments for the Convention go on auspiciously. All the States have now come into the measure except Maryland of whom no doubt is entertained: and Connecticut and Rhode Island, who it is expected will follow the example of their Neighbours.
Notwithstanding the apparent victory in Massachussetts over the spirit of rebellion, it is said that at least half the offenders choose rather to defy the consequences of treason, than accept of the amnesty on the conditions annexed to it; that they not only appear openly on public occasions, but have the insolence to wear badges of their character, and that this boldness is countenanced in many places by popular elections of them to local offices.
A proposition has been introduced & discussed in the Legislature here for relinquishing the claim of the State to Vermont and urging the admission of it into the Union. The substance of the proposition is not disliked by any party and it is expected will be agreed to. The only difference of opinion turns on the form, the party not interested in claims to lands within that district being jealous of a design in the interested party to involve a responsibility in the State for compensation, and the latter party being not less jealous perhaps of a latent wish in the former to see their claims barred even of the chance which the 9th. art: of the Union will present if Vermont should become a member of it. The reports of a friendly communication between that district and Canada have of late been very strong and if well founded render it unlikely that the Government of it will be disposed to join the confederacy at all. In no case will they do it I presume without securing their boundaries, and the rights of their people agst. the operation of the 9th. art: of Confederation, and the State agst. the burden of the public debt already contracted.
Congress have been too thin for the dispatch of important business, and indeed for any business at all. To day we have 9 States in Town. How long that number may remain is uncertain, and if it should remain how far in practice it may be found competent to the business of 7 States is equally so. With the highest respect & esteem I have the honor to be Sir Yr. most Obedt. hble servt.
Js. Madison Jr
